DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, at line 6, there is no antecedent basis for the “casing of the beverage preparation machine”.
	In claim 3, there is no antecedent basis for the “vapour entry connection” or “vapour exit nozzle”.
	In claim 4, there is no antecedent basis for the “vapour entry connection”.

	In claims 7 and 8, there is no antecedent basis for the “milk flux selection means”.
	In claim 9, there is no antecedent basis for the “flow distribution disposition”, or “vapour entry connection”.
	In claim 10, there is no antecedent basis for the “vapour exit nozzle”, “flow distribution disposition” or “milk entry connection”.
	In claim 11, there is no antecedent basis for the “air valve disposition”.
	In claim 12, there is no antecedent basis for the “milk entry connection”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Capitani (EP 3023038).
There is disclosed in Capitani a beverage preparation apparatus and discharge disposition adapted for frothing a liquid food product associated with the beverage preparation apparatus, the discharge disposition comprising: a discharge casing 26 provided in a front region of the beverage preparation machine 1, wherein the discharge casing comprises: an attached part associated to the beverage preparation machine and that presents selection means 50 of beverage type, and a first beverage discharge 92; and a part that is removable from the discharge casing and corresponds to a milk circulation disposition 16 providing removable flow connection to an exterior supply 22 recipient to the machine, and comprising all components exposed to the milk circulation in the machine including a second beverage discharge 66, whereby the milk circulation disposition can be manually attached in a removable manner to the attached part of the discharge casing so that the second beverage discharge is arranged next to the first beverage discharge inside of the discharge casing.
Allowable Subject Matter
Claims 2-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Remo et al. and Jarisch et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761